Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
September 7, 2010 (the “Effective Date”) by and between Benny Ward (“Employee”)
and BioDelivery Sciences International, Inc. (the “Company”).

WHEREAS, the Company desires to retain the services of Employee as the Company’s
Executive Vice President of Business and Strategic Development, and the Employee
desires to serve in such capacity; and

WHEREAS, in light of the foregoing, the Company and Employee desire to
memorilaze their employment relationship on the terms, conditions and covenants
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, receipt of which
Employee and the Company hereby acknowledge, Employee and the Company agree, as
follows:

1. Position. Effective as of the Effective Date, Employee agrees to be employed
by the Company in the position of Executive Vice President of Business and
Strategic Development. Employee agrees to perform the job duties and to carry
out the responsibilities of that position, as reasonably determined by the
President and Chief Executive Officer of the Company (the “CEO”) from time to
time or the Board of Directors of the Company (the “Board of Directors”).
Employee shall report to the CEO or such other executive officer of the Company
as may be designated by the Board of Directors.

2. Employee’s Effort and Duties. Employee shall perform his duties in the
capacity as an employee and in such capacity shall spend his full working time
and best efforts, skill and attention to his position and to the business and
interests of the Company. Subject to the oversight and direction of the CEO,
Employee shall be primarily responsible for: (i) generally assisting and
providing input and guidance on the creation and implementation of all of the
Company’s strategic initiatives; (ii) working with the CEO and the Company’s
Chief Financial Officer (the “CFO”) in coordinating the Company’s financing
strategy and taking a lead role in implementing the Company’s financing
activities; (iii) taking a lead role in strucuturing and negotiating, either
individually or through subordinates and working with the CEO and CFO, all
business transactions, including in-and out-licensing, commercial partnerships
and supply relationships; (iv) providing strategic and financial input into all
of the Company’s business transactions; (v) developing strong relationships with
institutional fund managers, investment bankers and analysts that focus on the
specialty pharmaceutical sector; (vi) developing the Company’s institutional
shareholder base; and (vii) overseeing investor relations activities.



--------------------------------------------------------------------------------

3. Base Salary; Bonus; Benefits.

(a) Base Salary. The Company shall pay Employee compensation for services
rendered in the amount of no less than One Hundred Ninety-Five Thousand
($195,000.00) per annum (the “Base Salary”), payable on a bi-weekly basis or
otherwise in accordance with the Company’s standard policies. Employee’s Base
Salary may be subject to annual increases as determined by the CEO or the Board
of Directors or a designated committee thereof in its sole discretion and may be
subject to decrease only if such decrease is a proportional part of an across
the board base salary decrease affecting all of the Company’s officers.

(b) Optional Bonus. Employee shall also be elligible to receive a cash bonus of
up to 40% of the Base Salary for each Company fiscal year, which bonus shall be
granted in the sole and absolute discretion of the CEO or the Board of Directors
or a designated committee thereof.

(c) Options. As of the Effective Date, Employee will be granted incentive stock
options to purchase 85,000 shares of Common Stock (the “Options”). The strike
price of the Options will be the 30-day volume-weighted average share price of
the Company’s publicly-traded common stock as of the Effective Date. The Options
will vest (assuming the Employee is still employed by the Company) annually in
 1/3 increments over 3 years (28,000 Options in years one and two and 29,000
Options in year 3), beginning on the Effective Date. The grant of the Options
will be further memorilalzed by the Company’s standard option agreement which
the Employee shall execute.

(d) Other Compensation and Benefits. In addition, Employee shall receive such
additional compensation or other benefits as are provided to Company employees
generally and similarly-situated Company employees specifically (including,
without limitation, three (3) weeks paid vacation and days off administered in
accordance with prevailing Company policy and additional participation in the
Company’s stock incentive plans), in each case as may be determined in the sole
and absolute discretion of the Board of Directors or a designated committee
thereof.

4. Term; Termination. Unless earlier terminated under this Section 4, this
Agreement and the status and obligations of Employee thereunder as an employee
of the Company (except as provided for below) shall be effective for a period
ending on the first anniversary of the Effective Date (the “Initial Term”) and,
after the expiration of the Initial Term, this Agreement shall automatically
renew for successive one (1) year terms (each a “Renewal Term” and, collectively
with all Renewal Terms and the Initial Term, the “Term”) unless, following the
Initial Term, either party gives thirty (30) days’ advance written notice of its
intention not to renew this Agreement at the conclusion of the next Renewal
Term. Termination of this Agreement shall not, in any event, affect any rights
that Employee may have been specifically granted to Employee by the Board of
Directors or a designated committee thereof pursuant to any of the Company’s
retirement plans, supplementary retirement plans, profit sharing and savings
plans, healthcare, 401(k) any other employee benefit plans sponsored by the
Company, it being understood that no such rights are granted hereunder. In
addition, notwithstanding the expiry or termination of this Agreement pursuant
to this Section 4 or

 

2



--------------------------------------------------------------------------------

otherwise, Employee’s rights and obligations under Sections 5 through 14
inclusive of this Agreement shall survive the termination or expiration of this
Agreement in accordance with the terms of such Sections. It is agreed that a
condition to the payment of any severence amount or post-termination benefit
called for under this Agreement or otherwise shall be: (i) the Company’s
concurrent receipt of a general release of all claims against the Company and
its affiliates by Employee in the form reasonably acceptable to the Company and
Employee and (ii) that all such payments shall comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and all regulations prmulgated
thereunder.

(a) Death or Disability. This Agreement shall automatically terminate upon the
death or Disability of Employee and, thereafter all of his rights hereunder,
including the rights to receive compensation and benefits, except as otherwise
required by law, shall terminate; provided that, upon termination of this
Agreement as a result the death or Disability of Employee, Employee or his
estate shall be entitled to a one-time pro rata share (through the termination
date) of any target bonus for the fiscal year in which such termination occurred
(the “Pro Rated Bonus”). As used herein, the term “Disability” means the
physical or mental illness or incapacity (including, without limitation, as a
result of abuse of alcohol or other drugs or controlled substances) of Employee
which results in the Employee being unable to substantially perform the duties
and services required to be performed under this Agreement for a period of:
(i) one hundred twenty (120) consecutive days or longer or (ii) one hundred
eighty (180) days in any three hundred sixty (360) consecutive day period.

(b) Termination with Notice by Either Party. The Company or Employee may
terminate this Agreement for any reason or no reason upon thirty (30) days prior
written notice to the other. In case of termination by the Company only under
this paragraph: (i) if the Company’s notice of termination is given prior to or
as of the conclusion of the Initial Term, the Company shall pay Employee a
one-time cash severance payment equal to 50% of the full year’s Base Salary plus
the Employee’s Pro Rated Bonus and (ii) if the Company’s notice of termination
is given after the conclusion of the Initial Term, the Company shall pay
Employee a one-time cash severance payment equal to the full year’s Base Salary
plus the Employee’s Pro Rated Bonus. The Company shall have no further
obligations to Employee following termination.

(c) Termination for Good Cause. As used herein “Good Cause” shall mean any one
or more of the following as determined in the reasonable discretion of the
Company:

(1) a continuing material breach or material default (including, without
limitation, any material deriliction of duty) by Employee of the terms of this
Agreement, or any related agreement which is an Exhibit hereto, except for any
such breach or default which is caused by the physical disability of Employee
(as determined by a neutral physician), or a continuing failure by Employee to
follow the direction of the CEO or the Board of Directors;

(2) gross negligence, willful misfeasance or breach of fiduciary duty by
Employee;

(3) the commission by Employee of an act of fraud, embezzlement or any felony or
other crime of dishonesty in connection with Employee’s duties; or

 

3



--------------------------------------------------------------------------------

(4) conviction of Employee of a felony or any other crime that would materially
and adversely affect: (i) the business reputation of the Company or (ii) the
performance of the Employee’s duties hereunder.

In the event of a termination by the Company for Good Cause, the Company will
pay the Employee the Base Salary earned and expenses reimbursable under this
Agreement incurred through the date of the Employee’s termination, and shall
have no further responsibility for termination or other payments to Employee.

(d) Termination Upon a Change of Control. In the event that Agreement or
Employee’s employment with the Company is terminated by the Company or its
successor within six (6) months following the occurrence of a “Change of
Control” (as defined below) of the Company (each, a “Severence Triggering
Event”), then: (A) the Company shall pay Employee a one-time cash severance
payment equal to: (1) his then current annual Base Salary plus an amount equal
to fifty percent (50%) of his then current annual Base Salary multiplied by
(B) 1.5, (2) Employee shall maintain any rights that Employee may have been
specifically granted to Employee pursuant to any of the Company’s or its
successor’s retirement plans, supplementary retirement plans, profit sharing and
savings plans, healthcare, 401(k) and any other employee benefit plans sponsored
by the Company and (iii) all unvested options to acquire shares of Company
common stock granted to Employee under the Company’s Amended and Restated 2001
Incentive Plan or any similar plan shall immediately become fully vested and
shall be exerciseable over a period of three (3) years from the occurrence of a
Severence Triggering Event. Following the payment of severance, the Company or
its successor shall have no further obligations to Employee following
termination.

For purposes of this Agreement, the term “Change of Control” means the
occurrence of any one or more of the following events (it being agreed that,
with respect to paragraphs (i) and (iii) of this definition below, a “Change of
Control” shall not be deemed to have occurred if the applicable third party
acquiring party is an “affiliate” of the Company within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended):

(i) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power of the Company’s then outstanding Voting Securities.

(ii) The individuals who, as of the date hereof, are members of the Company’s
Board of Directors cease, by reason of a financing, merger, combination,
acquisition, takeover or other non-ordinary course transaction affecting the
Company, to constitute at least fifty-one percent (51%) of the members of the
Board of Directors; or

 

4



--------------------------------------------------------------------------------

(iii) Approval by the Board of Directors and, if required, stockholders of the
Company of , or execution by the Company of any definitive agreement with
respect to, or the consummation of (it being understood that the mere execution
of a term sheet, memorandum of understanding or other non-binding document shall
not constitute a Change of Control):

(A) A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (i) or (ii) above would be the
result;

(B) A liquidation or dissolution of or appointment of a receiver, rehabilitator,
conservator or similar person for, or the filing by a third party of an
involuntary bankruptcy against, the Company; or

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company).

5. Confidentiality. Employee shall keep confidential, except as the Company may
otherwise consent in writing, and not disclose or make any use of except for the
benefit of the Company, at any time during the term of this Agreement and for a
period of five (5) years thereafter, any trade secrets, knowledge, data or other
confidential, secret or proprietary information of the Company relating to
inventions, products, processes, knowledge, know how, technical or other data,
designs, formulas, test data, customer lists, business plans, marketing or
manufacturing plans and strategies, and product pricing strategies or other
subject matter pertaining to any business of the Company or any of its clients,
customers, consultants, licensees, subsidiairies or affiliates which Employee
may produce, obtain or otherwise learn of during the course of Employee’s
performance of services and after its termination (collectively “Confidential
Information”), provided that the term “Confidential Information” shall not
include information, technical data or know-how that is or becomes part of the
public domain not as a result of any inaction or action of the Employee.
Employee shall not deliver, reproduce, or in any way allow any such Confidential
Information to be delivered to or used by any third parties without the specific
direction or consent of a duly authorized representative of the Company. The
terms of this paragraph shall survive termination of this Agreement. In
addition, Employee agrees to execute the Company’s standard Confidentiality and
Intellectual Property Agreement attached as Exhibit A hereto (the
“Confidentiality Agreement”).

6. Return of Confidential Material. Upon the completion or other termination of
Employee’s services for the Company, Employee shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
lab notes and books and data of any nature (electronic or otherwise) describing,
including or pertaining to any Confidential Information, and Employee will not
take with him any description containing or pertaining to any Confidential
Information which Employee may produce or obtain during the course of his
services. The terms of this paragraph shall survive termination of this
Agreement.

7. Assignment and Disclosure of Inventions. Employee shall assign and transfer
to the Company his entire right, title and interest in and to all Inventions (as
defined in the Confidentiality Agreement) and disclose to the Company all
Inventions in accordance with the terms set forth in the Confidentiality
Agreement. The terms of this paragraph shall survive termination of this
Agreement.

 

5



--------------------------------------------------------------------------------

8. Execution of Documents. During the term of this Agreement and thereafter,
Employee will execute, acknowledge and deliver to the Company or its nominee
upon request and at its expense all such documents, including applications for
patents and copyrights and assignments of inventions, patents and copyrights to
be issued therefore, as the Company may reasonably determine necessary or
desirable to apply for and obtain letters, patents, and copyrights on Inventions
in any and all countries and/or to protect the interest of the Company or its
nominee in Inventions, patents and copyrights and to vest title thereto in the
Company or its nominee. The terms of this paragraph shall survive termination of
this Agreement.

9. Maintenance of Records. Employee will keep and maintain adequate and current
written records of all Inventions made or conceived by Employee (in the form of
notes, sketches, drawings and as may be specified by the Company), and shall
deliver such records promptly to the Company at the Company’s request, whether
made solely by Employee or jointly with others, which records shall be available
to and remain the sole property of the Company at all times.

10. Prior Inventions. It is understood that all Inventions, if any, patented or
unpatented, which Employee made prior to the date that the Company and Employee
entered into this Agreement, are excluded from the scope of this Agreement. To
preclude any possible uncertainty, Employee has set forth on Exhibit A to the
Confidentiality Agreement a complete list of all such prior inventions,
including numbers of all patents and patent applications, and a brief
description of all unpatented inventions which are not the property of another
party (including, without limitation a current or previous contracting party).
If no items are included on Exhibit A to the Confidentiality Agreement, Employee
has no such prior inventions. Employee will notify the Company in writing before
Employee makes any disclosure or performs any work on behalf of the Company
which appears to threaten or conflict with proprietary rights Employee claims in
any such invention or idea. In the event of Employee’s failure to give such
notice, Employee will make no claim against the Company with respect to any such
inventions or ideas. The terms of this paragraph shall survive termination of
this Agreement.

11. Competition. Employee will not do, or intend to do, any of the following,
either directly or indirectly, during the Term and during the period of two
(2) years after Employee’s cessation of employment with the Company, anywhere in
the world (it being agreed that if this Agreement is terminated upon the
occurrence of a Severence Triggering Event as provided for in Section 4(e)
hereof only, the duration of the Employee’s non-competition covenant shall be
eighteen (18) months and not two (2) years). In the event that a court of
competent jurisdiction determines that Employee improperly competes with the
Company in violation of this Section 11, the period during which he engages in
such competition shall not be counted in determining the duration of the two
(2) year non-compete restriction:

(a) For purposes of this Agreement, “Competitive Activity” shall mean the
development, manufacture, sale, license, packaging or marketing of the following
technologies (or products incorporating such technologies): (i) drug,
nutraceuticals, genes, vaccines, vitamin

 

6



--------------------------------------------------------------------------------

or other compound delivery technologies involving liposomes, proteoliposomes,
cochleates, buccal, transmucosal, transdermal, oral or other applications and/or
derivatives thereof and (ii) any technology or product which Employee was
actively and directly participating in on behalf of the Company or any
subsidiary of the Company or joint venture in which the Company is participating
at the time of cessation of Employee’s employment with the Company.

(b) Employee agrees that, during the time frames described herein, he shall not,
directly or indirectly, own, manage, operate, control, consult for, be an
officer or director of, work for, or be employed in any capacity by any company,
eleemosynary institution or any other business, entity, agency or organization
(or a discrete business unit within any such entity) whose primary business
purpose is to engage in a Competitive Activity; provided, however, that Employee
may serve as a director, consultant or scientific advisor of such an entity that
is either a Company licensee, or, for non-licensees, in such capacity as the
Board of Directors has granted him written permission, such permission not to be
unreasonably withheld.

(c) Employee agrees that, during the time frames described herein, he shall not
solicit or perform services in connection with any Competitive Activity for any
customers, partners, licensors or licensees of the Company or any entities with
which the Company has undertaken joint ventures, joint studies or developmental
activities (in each case, whether now existing or existing at the time of
Employee’s cessation of employment with the Company.

(d) Employee and Company agree that the phrase “Employee’s cessation of
employment with the Company” as used in this Agreement, refers to any separation
from his employment at the Company either voluntarily or involuntarily, either
with cause or without cause, or whether the separation is at the behest of the
Company or Employee. Nothing in this Agreement shall preclude him from
employment at a not-for-profit or governmental institution, provided that no
for-profit business involved in drug delivery directly or indirectly derives a
benefit from Employee’s employment.

12. Non-Solicitation. Employee agrees that Employee will not, without the prior
written consent of the Company, at any time during the Term and during the
period of two (2) years after Employee’s cessation of employment with the
Company for whatever reason, either individually or through any entity
controlled by Employee, and either on Employee’s behalf or on behalf of any
other person or entity (including, without limitation, those competing or
endeavoring to compete with the Company), directly or indirectly, knowingly
solicit for employment or retention (or, following such solicitation, employ or
retain) as an employee, independent contractor or agent, any person who is an
employee of the Company as of the date of the cessastion or termination of
Employee’s employment with the Company or was an employee of the Company at any
time during the two (2) year prior to the the cessastion or termination of
Employee’s employment with the Company. Employee further agrees that, should
Employee be approached by a person who Employee has actual knowledge was an
employee of the Company or any subsidiary or joint venture thereof during the
period while Employee was employed by the Company, Employee will not offer to
nor employ or retain (or refer to a third party) as an employee, independent
contractor or agent any such person for a period of two (2) years following the
cessastion of Employee’s employment with the Company.

 

7



--------------------------------------------------------------------------------

13. Other Obligations.

(a) Employee acknowledges that the Company from time to time may have agreements
with other persons or with the U.S. Government, or agencies thereof, which
impose obligations or restrictions on the Company regarding inventions made
during the course of work thereunder or regarding the confidential nature of
such work. Employee will be bound by all such obligations and restrictions and
will take all action necessary to discharge the obligations of the Company
thereunder.

(b) Employee acknowledges that all of Employee’s obligations under this
Agreement (but not including the restrictive covenants contained herein) shall
be subject to any applicable agreements with, and policies issued by the Company
to which Employee and all other similarly-situated employees are subject.

14. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement as employee to the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Employee in confidence or in trust, and Employee will not disclose
to the Company, or allow the Company to use, any confidential or proprietary
information or material belonging to any other person or entity. Employee will
not enter into any agreement, either written or oral, which is in conflict with
this Agreement.

15. Injunctive Relief. Employee acknowledges that any breach or attempted breach
by Employee of paragraphs 5 through 14 of this Agreement shall cause the Company
irreparable harm for which any adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the Company
shall be entitled to obtain injunctive relief, without the necessity of posting
a bond or other surety restraining such breach or threatened breach and without
the requirement of proving actual damages.

16. Reasonable Terms. Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Employee with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.

17. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company. Any subsequent
change or changes in Employee’s relationship with the Company or Employee’s
compensation shall not affect the validity or scope of this Agreement.

18. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof, it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings with the Company or any office
or representative thereof. Each party to the Agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement.

 

8



--------------------------------------------------------------------------------

19. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if any one or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

20. Successors and Assigns. This Agreement shall be binding upon Employee’s
heirs, executors, administrators or other legal representatives and is for the
benefit of the Company, its successors and assigns.

21. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware except for any conflicts of law rules thereof that might direct the
application of the substantive law of another state.

22. Counterparts. This Agreement may be signed in counterparts and delivered by
facsimile or other electronic transmission, and each such counterpart shall be
deemed an original and all of which shall together constitute one agreement.

23. Arbitration. Except as provided for in Section 15 hereof, in the event that
the Company or Employee, his spouse or any other person claiming benefits on
behalf of or through Employee, has a dispute or claim based upon this Agreement
including the interpretation or application of the terms and provisions of this
Agreement, the sole and exclusive remedy is for that party to submit the dispute
to binding arbitration in accordance with the rules of arbitration of the
American Arbitration Association (“AAA”) in Raleigh, North Carolina. Any
arbitrator selected to arbitrate any such dispute shall be independent and
neutral and will have the power to interpret this Agreement. Any determination
or decision by the arbitrator shall be binding upon the parties and may be
enforced in any court of law. The expenses of the arbitrator will be paid 50% by
the Company and 50% by Employee, his spouse or other person, as the case may be,
provided that the arbitrator shall be free to apportion such fees between the
parties as he/she may determine in their discretion as permitted by the AAA
rules of arbitration. The parties agree that this arbitration provision does not
apply to the right of Employee to file a charge, testify, assist or participate
in any manner in an investigation, hearing or proceeding before the Equal
Employment Opportunity Commission or any other agency pertaining to any matters
covered by this Agreement and within the jurisdiction of the agency.

24. No Waiver. No waiver by the Company of any breach of this Agreement by
Employee shall constitute a waiver of any subsequent breach.

 

9



--------------------------------------------------------------------------------

25. Notice. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
othis address as shall have been designated by written notice by such party to
the other party.

26. Taxes. The Company may withhold from any payments made under this Agreement
(including severance payments) all applicable taxes, including but not limited
to income, employment and social insurance taxes, as shall be required by
law. Employee acknowledges and represents that the Company has not provided any
tax advice to him in connection with this Agreement and that he has been advised
by the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first forth above.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

  Name:   Mark A. Sirgo   Title:   President and CEO

/s/ Benny Ward

Benny Ward

[Signature Page to Employment Agreement]

 

11